Amended order unanimously affirmed without costs. Memorandum: Family Court adjudicated respondent a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree (see, Penal Law § 220.03). Respondent contends that the court erred in summarily denying his motion to suppress cocaine seized from him by the police. We disagree. Respondent was not entitled to a suppression hearing because his motion papers did not contain sworn allegations of fact supporting the conclusion that the police acted unlawfully (see, CPL 710.60 [1]; People v Mendoza, 82 NY2d 415; People v *943Smythe, 210 AD2d 887, lv denied 85 NY2d 943). Moreover, respondent’s failure to deny the statements of the arresting officer in his supporting deposition may be deemed a concession, thereby obviating the need for a hearing (see, People v Mendoza, supra, at 428). Based on the officer’s uncontroverted statements, the court properly determined that the cocaine was not seized from respondent in violation of his constitutional rights. (Appeal from Amended Order of Monroe County Family Court, Miller, J.—Juvenile Delinquency.) Present—Green, J. P., Pine, Lawton, Callahan and Fallon, JJ.